Citation Nr: 0725140	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  97-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for mixed connective 
tissue disorder, to include systemic lupus erythematosus and 
scleroderma, as well as symptoms of anemia, chronic fatigue, 
low grade fevers, memory impairment and insomnia.

2.  Entitlement to service connection for Raynaud's 
phenomenon.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for thrombotic 
thrombocytopenia purpura.

5.  Entitlement to service connection for avascular necrosis 
of both hips.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, L.J., J.T., A.H., L.H., J.S., S.G., and M.H.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978, from June 1989 to November 1989, and from January 1991 
to July 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in August 1997 and in May 
2000, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's current 
mixed connective tissue disorder, to include systemic lupus 
erythematosus/scleroderma, along with symptoms of anemia, 
chronic fatigue, low grade fevers, memory impairment and 
insomnia, is related to her active military service.

2.  The evidence of record shows that the veteran's Raynaud's 
phenomenon was caused or aggravated by her service-connected 
mixed connective tissue disorder.

3.  The evidence of record shows that the veteran's migraine 
headaches was caused or aggravated by her service-connected 
mixed connective tissue disorder.

4.  The evidence of record shows that the veteran's 
thrombotic thrombocytopenia purpura (TTP) is related to her 
active military service. 

5.  The evidence of record shows that the veteran's avascular 
necrosis of both hips has been aggravated by her service-
connected TTP.


CONCLUSIONS OF LAW

1.  Mixed connective tissue disorder, to include systemic 
lupus erythematosus and scleroderma, as well as symptoms of 
anemia, chronic fatigue, low grade fevers, memory impairment 
and insomnia, was incurred during military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  Raynaud's phenomenon is proximately due to or the result 
of the veteran's service-connected mixed connected tissue 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  A migraine headache disorder is proximately due to or the 
result of the veteran's service-connected mixed connected 
tissue disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

4.  TTP was incurred during military service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. § 3.303 
(2006).

5.  Avascular necrosis of both hips has been aggravated by 
the veteran's service-connected TTP.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues involving the 
appellant's claims for service connection herein.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2006).  This is so because the Board is taking action 
favorable to the veteran by granting all of the issues at 
hand.  As such, this decision poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2006).  If scleroderma, systemic lupus 
erythematosus, Raynaud's disease or other organic disease of 
the nervous system, are manifested to a degree of 10 percent 
or more within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be found in certain instances in which a 
service-connected disability aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran, who served on active military duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, is deemed a Persian Gulf War veteran.  38 C.F.R. 
§ 3.317(d) (2006).  The substantive changes of the Veterans 
Education and Benefits Extension Act of 2001 provides for 
service connection for a "qualifying chronic disability" 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or to a degree of 10 percent or 
more during the presumptive period prescribed by VA 
regulation.  The term "qualifying chronic disability" is 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002).

The signs and symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following:

Fatigue.
Unexplained rashes or other dermatological 
signs or symptoms.
Headache.
Muscle pain.
Joint pain.
Neurological signs and symptoms.
Neuropsychological signs or symptoms.
Signs or symptoms involving the upper or 
lower respiratory system.
Sleep disturbances.
Gastrointestinal signs or symptoms.
Cardiovascular signs or symptoms. 


Abnormal weight loss.
Menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002).  The presumptive 
manifestation period extends to December 31, 2011.  38 
C.F.R. § 3.317.

In short, in order to establish service connection under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant must 
present evidence that he or she is a Persian Gulf veteran who 
(1) exhibits objective indications; (2) of a chronic 
disability such as those listed in paragraph (b) of 38 C.F.R. 
§ 3.317; (3) which became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10% during the presumptive period; and (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1 (2005).

The veteran is seeking service connection for systemic lupus 
erythematosus, scleroderma, anemia, chronic fatigue, low 
grade fevers, memory impairment, insomnia, Raynaud's 
phenomenon, migraine headaches, TTP and avascular necrosis of 
both hips.  Specifically, she contends that these conditions 
are secondary to her inservice exposure to a variety of 
chemicals during her service in the Persian Gulf.  
Specifically, she claims to have been exposed to chemicals 
from oil fires and fumes, a demolished chemical weapons 
depot, the anthrax vaccine, pesticides, depleted uranium and 
other chemicals.  

The veteran served on active duty from June 1975 to June 
1978, from June 1989 to November 1989, and from January 1991 
to July 1991.  She served in the Southwest Asia Theater of 
operations from February 1991 to June 1991.

A review of the veteran's service medical records from her 
first and second periods of active duty service are 
essentially silent as to any complaints or diagnoses of the 
conditions being considered on appeal.  Physical 
examinations, performed in August 1986 and in October 1990, 
noted essentially normal findings throughout.  The October 
1990 physical examination report noted that the veteran had 
no complaints and was generally in good health.  

The veteran returned to active duty in January 1991.  A 
review of her service medical records from this period was 
essentially silent as to any complaints of or diagnoses of 
the conditions being considered on appeal.  Her 
demobilization examination, performed in May 1991, revealed 
her neurological system, spine and lower extremities to be 
normal.  A medical history report, completed at that time, 
noted that she denied any history of swollen or painful 
joints, frequent or severe headaches, loss of memory or 
amnesia, and neuritis.  A treatment report, dated in June 
1991, noted that the veteran had been exposed to oil fires or 
oil fumes while serving in the Persian Gulf.  

A post service treatment report, dated in January 1992, noted 
the veteran's complaints of right hip pain.  A treatment 
summary report, dated in February 1992, noted the onset of 
her right hip pain beginning approximately in October 1991.  
The report concluded with an impression of right hip pain, 
rule out osteonecrosis.  MRI examination of the hips, 
performed in February 1992, was normal.  Thereafter, in 
February 1992, the veteran underwent a radionuclide bone scan 
to evaluate her right hip pain.  The report of this procedure 
revealed normal findings.  A follow-up treatment report, 
dated that same month, noted an impression of right hip 
arthralgia, probably of inflammatory etiology.  A treatment 
report, dated in August 1992, noted that the veteran was 
taking nonsteroidal anti-inflammatory drugs (NSAIDs) for her 
right hip condition, which was diagnosed as right 
trochanteric bursitis.  

A treatment report, dated in October 1992, noted that the 
veteran's right hip pain may have been recently aggravated by 
a change in her exercise activity which includes speed 
walking.  

A treatment report, dated in May 1994, noted the veteran's 
complaints of left hip pain on brisk walking or running.  It 
also noted her complaints of having headaches.
Later in May 1994, the veteran was hospitalized with 
complaints of developing severe headaches one month earlier.  
The report noted that she had been given NSAIDs for this 
condition, but the headaches had continued.  The day prior to 
admission, she reported having a severe headache, shortness 
of breath, swelling of her tongue and numbness in her feet.  
Following her admission, she was diagnosed with TTP, anemia, 
hypokalemia and hypocalcemia.  Her treatment included 
multiple blood transfusions and plasmapharesis, and she 
remained hospitalized for more than three weeks.  Following 
her discharge from the hospital, she underwent outpatient 
plasmapheresis.  

In June 1994, the veteran filed a claim seeking, in pertinent 
part, service connection for TTP, memory loss, sleeplessness, 
depression, joint pain, right hip pain, rashes, headaches and 
chronic fatigue.  

A treatment report, dated in July 1994, noted that the 
veteran was having complaints of which were consistent with 
an allergic reaction due to the donor plasma she had 
received.  A treatment report, dated in July 1994, noted the 
veteran's complaints of achy joints. 

In March 1995, the veteran underwent a VA general physical 
examination.  The report of this examination noted her 
complaints of insomnia for the last few years, migraine 
headaches since 1992, and feelings of fatigue and generalized 
muscle aching since the Persian Gulf War.  The report also 
noted her complaints of right hip pain.  The report concluded 
with diagnoses of insomnia, history of pelvic inflammatory 
disease, sinusitis, fatigue, migraine headaches and 
degenerative arthritis of the right hip, both knees and low 
back.

A treatment report, dated in April 1995, noted the veteran's 
complaints of right hip pain since 1991. 

An operative report, dated in April 1995, noted that the 
veteran underwent a core decompression of the right femoral 
head.  The report noted that the veteran had been diagnosed 
with TTP in May 1994.  As a consequence, the report indicated 
that she received large doses of steroids for treatment, and 
was subsequently found to have bilateral avascular necrosis 
of the femoral heads on MRI scan.  

A VA neurological examination, which appears to have been 
performed in June 1995, noted diagnoses, in part, of 
avascular necrosis, right hip, status post cord decompressive 
surgery; avascular necrosis of the left hip, with cord 
decompressive surgery pending; and right axillary sebaceous 
cyst.

In June 1995, the veteran underwent a core decompression, 
left hip, with bone grafting.  Later that same month, she 
underwent irrigation and debridement of the left hip wound.  

A VA psychiatric examination, performed in June 1995, noted 
the veteran's complaints of joint pain, including bilateral 
hip pain.  The report concluded with diagnoses of dementia, 
mild, subcortical in origin manifested by short term memory 
loss and depression, moderate.  It also noted diagnoses of 
TTP, etiology unknown; aseptic necrosis of the hips, 
secondary to steroid treatment; and joint pain, right hip 
pain, fevers, related to TTP

A treatment report, dated in August 1995, noted the veteran's 
history of insomnia and headaches since 1991.

A lay statement, dated in January 1997, was received from the 
veteran's sister.  She stated that the veteran was one of the 
healthiest people she knew prior to her service in the 
Persian Gulf.  Since then, she reported that the veteran has 
developed hip problems, insomnia, TTP, and joint pain. 

A treatment report, dated in June 1997, noted findings 
compatible with avascular necrosis of the left hip, and mild 
and diffuse degenerative changes involving the right hip.  A 
treatment report, dated in July 1997, noted that she 
continued to receive treatment for her scleroderma.  The 
report noted hypopigmentation signs on the face, neck, hands 
and finders.  

Lay statements, dated in October 1997, were received from M. 
H. and J.T., who both served with the veteran.  They both 
indicated that they had known the veteran for many years, and 
that she had not complained of any physical problems until 
after her return from the Desert Storm.  Since that time, 
they indicated that the veteran's physical and mental 
condition had deteriorated markedly.

In January 1998, a hearing was conducted at the RO.  At the 
hearing, the veteran testified that she first started 
noticing problems soon after returning from the Persian Gulf.  
Specifically, she started having problems concentrating, poor 
memory and headaches.  She reported hip pain beginning in 
September 1991, and having been diagnosed with TTP in May 
1994.  

A medical opinion letter, dated in January 1998, was received 
from the Chief of Hematology, VA Medical Center, Washington, 
D.C.  The VA Chief of Hematology noted that she was the 
veteran's hematologist when the veteran had been treated for 
life-threatening TTP in May 1994.  The VA Chief of Hematology 
indicated that the etiology of this condition is not 
understood for the majority of cases.  The VA Chief of 
Hematology then noted that the veteran had served in the 
Persian Gulf for a year, and that it was "at least as likely 
as not that the condition could have manifested itself during 
that time frame of a year."  

A treatment summary letter, dated in May 1998, noted that the 
veteran was found to have systemic lupus erythematosus, 
confirmed by a rheumatologist, and also that she had been 
diagnosed by a hematologist previously as having TTP, and had 
more recently been diagnosed with bilateral avascular 
necrosis of the hips, probably related to steroid medications 
and vasculitis.  The VA physician noted that the veteran's 
multiple autoimmune manifestations are indicative of a 
dysregulated immune system due to unknown cause.  The VA 
physician, an Assistant Professor of Medicine, Persian Gulf 
Program, at Wayne State University Medical School, then 
stated that some of the veteran's related symptoms could be 
traced back as far as early 1992, thus they were 
"potentially service-connected."  It was also noted that 
the veteran should be considered for service connection for 
undiagnosed illness particularly in view of the inadequate 
scientific data at that time.

A nerve conduction study, performed in June 1998, revealed 
findings consistent with a mild, predominantly sensory 
neuropathy.  It also noted that given the veteran's new-onset 
TTP, an immune/infectious disorder should be excluded.

The report of a VA examination for hemic disorders, conducted 
in November 1998, noted the veteran's history of having been 
diagnosed with systemic lupus erythematosus in 1994.  The 
report concluded, in part, with diagnoses of chronic fatigue, 
secondary to scleroderma; status post treatment with 
plasmapheresis, prednisone and vincristine for TTP in 1994, 
and on anabolic steroids at present; aseptic necrosis of both 
hips, secondary to steroid treatment, status post left hip 
replacement and status post right hip decompression surgery; 
low grade fevers, secondary to chronic connective tissue 
disease, scleroderma; Raynaud's phenomenon, secondary to 
scleroderma; and normocytic, normochromic anemia, secondary 
to scleroderma.  

The report of a VA examination for neurological disorders, 
dated in November 1998, noted the veteran's history of 
migraines on a weekly basis since her return from Saudi 
Arabia.  The report concluded with diagnoses of migraine, 
history of impaired recall, history of insomnia, and no 
neurological disability.

In November 1998, the veteran underwent a VA examination of 
the skin.  The report noted the veteran's complaints of sores 
and ulcers on her fingertips and the sides and backs of her 
hands beginning sometime around 1994 to 1995.  She indicated 
that these areas became discolored and lost their 
pigmentation as the sores healed.  Physical examination 
revealed hypopigmentation over the upper mid back, brows, and 
paranasal area.  It also noted that her skin was dry over the 
anterior chest, arms and shins.  The report noted that the 
patient has Raynaud's phenomenon, and a differential 
diagnoses which included scleroderma, thus additional tests 
were to be conducted.  An addendum to the report noted that 
skin biopsy findings were suggestive of scleroderma.  

A treatment report, dated in January 2000, noted an 
impression of headaches, likely tension headaches due to 
stress.  An April 2000 treatment report noted an assessment 
of scleroderma under control.  

A letter, dated in December 2000, was received from the 
Special Assistant to the Secretary of Defense for Gulf War 
Illnesses, Medical Readiness and Military Deployments.  It 
noted that the veteran's unit was near Khamisiyah from March 
10-13, 1991, at which time she may have been exposed to a 
very low level of chemical agent resulting from demolition of 
a chemical agent munitions facility at that location.  

In November 2003, the veteran underwent a VA general medical 
examination.  The report concluded with diagnoses of coronary 
artery disease, status post myocardial infarction times two, 
angioplasties and stent placements.  It also noted diagnoses 
of status post bilateral avascular necrosis of the hips, 
status post decompression of both hips, and status post left 
hip replacement in 1998; limited scleroderma, idiopathic 
thrombocytopenia, stable; Reynaud's phenomenon, secondary to 
scleroderma; and chronic normocytic normochronic anemia.   

Lay statements, dated in January 2004 and in December 2004, 
was received from the veteran's sister and the veteran's 
nephew.  They both indicated that after returning from the 
Persian Gulf, the veteran's physical and mental capabilities 
declined dramatically.  

The report of a decision of the Social Security 
Administration, dated in February 2005, concluded that the 
veteran was entitled to a period of disability compensation 
beginning in September 2004.  

In support of her claim, the veteran submitted a report 
entitled Scientific Progress in Understanding Gulf War 
Veterans' Illnesses: Report and Recommendations (September 
2004) from the Research Advisory Committee on Gulf War 
Veterans' Illnesses, which was established by Congress,.  The 
report noted findings that a substantial portion of Gulf War 
veterans are ill with multisymptom conditions not explained 
by wartime stress or psychiatric illness.  It also noted that 
a growing body of research indicates that an important 
component of Gulf War veterans' illnesses are neurological in 
character; and finally that evidence supports a probable link 
between exposure to neurotoxins and the development of Gulf 
War Veterans' illnesses.  

A medical opinion letter, dated in February 2005, was 
received from M. Edelstein, M.D., Ph.D.  In the letter, Dr. 
Edelstein noted that since returning from the Persian Gulf, 
the veteran has been diagnosed, in pertinent part, with TTP, 
idiopathic thrombocytopenic purpura (ITP), Lupus Scleroderma 
Overlap Syndrome, 3 myocardial infarctions, and aseptic 
necrosis of the hips.  Dr. Edelstein noted the onset of all 
of these conditions shortly after the veteran's military 
service.  Dr. Edelstein also opined that the constellation of 
problems suggests something happened in Iraq or Saudi Arabia 
that caused this formerly healthy woman to be virtually 
crippled.

In support of her claim, the veteran submitted a letter from 
the Deputy Assistant Secretary of Defense, dated in September 
2005, which noted that her unit was near Khamisiyah, Iraq, 
between March 10 and March 13, 1991, and consequently, she 
was possibly exposed to very low levels of chemical warfare 
agents released during demolition operations.  The letter 
noted that a study had revealed a slightly higher death rate 
due to brain cancer among servicemembers assigned to units in 
this area, as compared to units outside this area.  

In October 2005, the veteran submitted argument in support of 
her claim contending that her current conditions are 
secondary to her having been given the anthrax vaccination 
prior to going to the Persian Gulf.  In this letter, she 
cited to (and provided copies of) numerous articles 
suggesting a link between the anthrax vaccine and various 
conditions which she now has.  An article entitled, Anthrax 
vaccine adsorbed (Biothrax), noted potential adverse side 
effects including connective tissue disorders.  It also noted 
infrequently reported serious adverse events, including 
aplastic anemia, idiopathic thrombocytopenia purpura, system 
lupus erythematousus and multiple immune deficiency.  It 
further noted infrequent reports of multisystem disorders 
defined as chronic symptoms involving at least two of the 
following three categories: fatigue, mood-cognition, and 
musculoskeletal system.  Similar findings were noted in 
additional articles which were submitted by the veteran.  

The veteran also submitted ten lay statements from fellow 
soldiers, dated in 2006, noting that the veteran had taken 
the mandatory anthrax vaccine, along with everyone else in 
her unit, during March 1991.  

In January 2007, a VA examination for joints was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folders.  The veteran reported that she first started 
to experience pain in her hips and thighs after coming home 
in July 1991.  She was treated with steroids and NSAIDS, as 
well as Tylenol.  Gradually, other symptoms started to bother 
her physical condition, and in 1994, she was admitted to the 
hospital with the diagnosis of TTP.  Further testing revealed 
a diagnosis of avascular necrosis of the femoral head in 
1995.  In 1998, she underwent a total left hip replacement.  
X-ray examination of both hips revealed avascular necrosis of 
the right femoral head, and a total hip prosthesis on the 
left side.  The report concluded with diagnoses of avascular 
necrosis of the right femoral head with a history of core 
decompression, and a total hip prosthesis on the left side 
with a history of core decompression.  The VA examiner then 
stated that he could not give an opinion regarding the 
etiology of the avascular necrosis of both heads of femurs 
without resorting to mere speculation.  He has indicated 
that, "the possibilities are that she had steroid treatment 
for a while and also the history of system lupus 
erythamatosus or even thrombocytopenic purpura which required 
transfusions."

In February 2007, a VA neurological examination was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claims folders.  The report noted the veteran's 
history of headaches, insomnia, chronic fatigue, weakness, 
anemia, low blood count and recurrent low grade fevers since 
1991, after she returned from the Persian Gulf.  Following a 
physical examination, the report concluded with a diagnosis 
of mixed connective tissue disorder.  The examiner noted that 
the veteran had been diagnosed as having TTP, lupus, 
scleroderma and Raynaud's syndrome in 1994.  He opined that 
it was not likely related to veteran's active military 
service.  Not likely related to anthrax vaccination, 
pesticides, depleted uranium or other chemical agents.  The 
examiner noted that the service medical records, including 
the record of immunizations do not show that she was given 
the anthrax immunization when she deployed to the Persian 
Gulf.  The report also noted diagnoses of migraine-like 
headaches, by history; chronic fatigue, recurrent low grade 
fevers, memory impairment, insomnia and chronic anemia, and 
the VA examiner opined that these conditions were as likely 
as not related to the veteran's mixed connective tissue 
disorder.

A.  Mixed Connective Tissue Disorder

After reviewing the evidence of record, the Board finds that 
the veteran's current mixed connective tissue disorder, to 
include systemic lupus erythematosus and scleroderma, as well 
as symptoms of anemia, chronic fatigue, low grade fevers, 
memory impairment and insomnia, cannot be reasonably 
disassociated from this military service.  

Initially, the Board notes that the veteran's service medical 
records are silent as to any diagnoses of this condition 
during a period of active duty service.  Nonetheless, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A treatment report, dated in July 1997, noted that the 
veteran continued to be treated for scleroderma.  A treatment 
summary letter, dated in May 1998, noted that the veteran was 
found to have systemic lupus erythematosus, confirmed by a 
rheumatologist, and also that she had been diagnosed by a 
hematologist previously as having TTP in 1994.

A medical opinion letter, dated in May 1998, was received 
from a VA physician and Assistant Professor of Medicine, 
Persian Gulf Program, at Wayne State University Medical 
School.  The VA physician stated that the veteran's multiple 
autoimmune manifestations are indicative of a dysregulated 
immune system due to unknown cause.  He then opined that some 
of the veteran's related symptoms could be traced back as far 
as early 1992, thus they were "potentially service-
connected."  He further indicated that the veteran should be 
considered for service connection for undiagnosed illness 
particularly in view of the inadequate scientific data 
available at that time.

A medical opinion letter, dated in February 2005, was 
received from M. Edelstein, M.D., Ph.D.  In the letter, Dr. 
Edelstein noted that since returning from the Persian Gulf, 
the veteran has been diagnosed, in pertinent part, with TTP, 
idiopathic thrombocytopenic purpura, Lupus Scleroderma 
Overlap Syndrome, 3 myocardial infarctions, and aseptic 
necrosis of the hips.  Dr. Edelstein further noted the onset 
of all of these conditions to be shortly after the veteran's 
military service.  Thereafter, Dr. Edelstein opined that the 
constellation of problems suggests something happened in Iraq 
or Saudi Arabia that caused this formerly healthy woman to be 
virtually crippled.

Additional support for the veteran's claim herein is found in 
the medical articles submitted by the veteran and her 
representative herein.  The veteran submitted ten lay 
statements from fellow soldiers, dated in 2006, noting that 
she had taken the mandatory anthrax vaccine, along with 
everyone else in her unit, during March 1991.  She also 
provided copies of medical articles which showed that 
potential adverse side effects from taking the anthrax 
vaccine include connective tissue disorders, subcutaneous 
tissue disorders, system lupus erythematosus and multiple 
immune deficiencies.

Finally, the veteran has submitted a letter from the Deputy 
Assistant Secretary of Defense, dated in September 2005, 
which noted that her unit was near Khamisiyah, Iraq, between 
March 10 and March 13, 1991, and consequently, she was 
possibly exposed to very low levels of chemical warfare 
agents released during demolition operations.  Although this 
exposure can not be confirmed, the letter noted that a study 
had revealed a slightly higher death rate due to brain cancer 
among servicemembers assigned to units in this area, as 
compared to units outside this area.  

The February 2007 VA examiner also concluded that the 
veteran's anemia, fatigue, fever, memory impairment, and 
insomnia were as likely as not related to her mixed 
connective tissue disorder.  Thus, the Board has included 
these conditions as symptoms of the veteran's overall 
condition, which has been diagnosed as a mixed connective 
tissue disorder.

Although the February 2007 VA examiner opined that the mixed 
connective tissue disorder was not related to the veteran's 
active duty service, including inservice exposure to the 
anthrax vaccination, pesticides, depleted uranium, or other 
chemical agents, based on the totality of the evidence, and 
with application of the benefit-of-the-doubt rule of 
38 U.S.C.A. § 5107(b), the Board finds that service 
connection for mixed connective tissue disorder, to include 
systemic lupus erythematosus and scleroderma, as well as 
symptoms of anemia, chronic fatigue, low grade fevers, memory 
impairment and insomnia, is warranted.

B.  Raynaud's Phenomenon

The evidence of record does not support the veteran's claim 
of service connection for Reynaud's' Phenomenon on a direct 
basis.  The veteran's service medical records are negative 
for this disorder, and there is no evidence that this 
disorder was incurred in or aggravated by her military 
service, or within the first post service year.

However, the totality of the evidence of record supports the 
veteran's claim of entitlement to service connection for 
Raynaud's phenomenon as secondary to her service-connected 
mixed connective tissue disorder.  

The report of the veteran's VA hemic examination, performed 
in November 1998, concluded with a diagnosis of Raynaud's 
phenomenon, secondary to scleroderma.  The same conclusion is 
reached in the November 2003 VA general medical examination.  
As there are no contrary medical opinions of record, service 
connection for Raynaud's phenomenon, as secondary to a 
service-connected disorder, is warranted.

C.  Migraine Headaches

The veteran has also sought service connection for migraine 
headaches.  
 
Initially, the Board notes that the evidence of record does 
not support the veteran's claim of service connection for 
migraine headaches on a direct basis.  The veteran's service 
medical records are negative for any chronic headache 
disorder, and there is no evidence that this disorder was 
incurred in or aggravated by her military service.  Moreover, 
the first evidence of a chronic headache disorder appears to 
have occurred in 1994.

However, the totality of the evidence of record supports the 
veteran's claim of entitlement to service connection for 
migraine headaches as secondary to her service-connected 
mixed connective tissue disorder.  The report of a VA 
examination for neurological disorders, dated in November 
1998, concluded, in part, with diagnoses of migraines.  The 
report of her VA neurological examination, performed in 
February 2007, noted a diagnosis of migraine-like headaches, 
by history.  If further noted the VA examiner's opinion that 
this condition was as likely as not related to the veteran's 
mixed connective tissue disorder.  As there are no contrary 
medical opinions of record, service connection for migraine 
headaches, as secondary to a service-connected mixed 
connective tissue disorder is warranted.

D. Thrombotic Thrombocytopenia Purpura

The veteran's service medical records show no diagnosis or 
treatment in service for TTP.  A review of the record 
revealed that the veteran was first diagnosed with TTP in May 
1994, less three years after the veteran's return from the 
Persian Gulf in June 1991.

A medical opinion letter, dated in January 1998, was received 
from the Chief of Hematology, VA Medical Center, Washington, 
D.C.  The VA Chief of Hematology noted that she had been the 
veteran's hematologist when the veteran had been initially 
treated for life-threatening TTP in May 1994.  The VA Chief 
of Hematology indicated that the etiology of this condition 
is not understood for the majority of cases.  The VA Chief of 
Hematology then noted that the veteran had served in the 
Persian Gulf, and that it was "at least as likely as not 
that the condition could have manifested itself during that 
time frame of a year."  

A treatment summary letter, dated in May 1998, noted a VA 
physician's opinion that the veteran's multiple autoimmune 
manifestations are indicative of a dysregulated immune system 
due to unknown cause.  The VA physician, an Assistant 
Professor of Medicine, Persian Gulf Program, at Wayne State 
University Medical School, then stated that some of the 
veteran's related symptoms could be traced back as far as 
early 1992, thus they were "potentially service-connected."  
It was also noted that the veteran should be considered for 
service connection for undiagnosed illness particularly in 
view of the inadequate scientific data at that time.

A medical opinion letter, dated in February 2005, from M. 
Edelstein, M.D., Ph.D., noted that since returning from the 
Persian Gulf, the veteran has been diagnosed, in pertinent 
part, with TTP, idiopathic thrombocytopenic purpura (ITP), 
Lupus Scleroderma Overlap Syndrome, 3 myocardial infarctions, 
and aseptic necrosis of the hips.  Dr. Edelstein noted the 
onset of all of these conditions to be shortly after the 
veteran's military service.  Dr. Edelstein also opined that 
the constellation of problems suggests something happened in 
Iraq or Saudi Arabia that caused this formerly healthy woman 
to be virtually crippled.

Additional support for the veteran's claim herein is found in 
the medical articles submitted by the veteran and her 
representative.  As noted above, the veteran has submitted 
ten lay statements from fellow soldiers, dated in 2006, 
noting that she had taken the mandatory anthrax vaccine 
during March 1991.  She also provided copies of medical 
articles which showed that potential adverse side effects 
from taking the anthrax vaccine include connective tissue 
disorders, subcutaneous tissue disorders, systemic lupus 
erythematosus and multiple immune deficiencies.

The veteran further submitted a letter from the Deputy 
Assistant Secretary of Defense, dated in September 2005, 
which noted that her unit was near Khamisiyah, Iraq, between 
March 10 and March 13, 1991, and consequently, she was 
possibly exposed to very low levels of chemical warfare 
agents released during demolition operations.  The letter 
noted that a study had revealed a slightly higher death rate 
due to brain cancer among servicemembers assigned to units in 
this area, as compared to units outside this area.  

Although the February 2007 VA examiner opined that the TTP 
was not related to the veteran's active duty service, 
including her inservice exposure to the anthrax vaccination, 
pesticides, depleted uranium, or other chemical agents, 
resolving reasonable doubt in favor of the veteran, the Board 
finds that service connection for TTP is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The evidence with regard to this issue is in 
equipoise, and therefore, service connection for TTP is 
warranted.

E.  Avascular Necrosis of Both Hips

The veteran is seeking service connection for avascular 
necrosis of both hips.

A review of the evidence of record reveals that she first 
began to have problems with her hips January 1992.  
Specifically, a January 1992 treatment report noted 
complaints of right hip pain.  A February 1992 treatment 
report noted a history of right hip pain beginning in October 
1991.  Subsequent treatment records indicate that the veteran 
was diagnosed with avascular necrosis of both hips.  They 
also reflect that she underwent bilateral core decompressions 
for each hip in 1995, as well as an eventual total left hip 
replacement.

The report of a VA examination, performed in June 1995, noted 
a diagnosis of avascular necrosis of the hips, secondary to 
the veteran's steroid treatment for TTP.  A treatment summary 
letter, dated in May 1998, noted that the veteran had been 
diagnosed with bilateral avascular necrosis of the hips, 
probably related to steroid medications and vasculitis.  The 
report of a VA examination for hemic disorders, conducted in 
November 1998, concluded, in part, with diagnoses of aseptic 
necrosis of both hips, secondary to steroid treatment.  

In January 2007, a VA examination for joints was conducted.  
The VA examiner noted that the veteran had avascular necrosis 
of the right femoral head with a history of core 
decompression, and a total hip prosthesis on the left side 
with a history of core decompression.  He then stated that he 
could not give an opinion regarding the etiology of the 
avascular necrosis of both heads of femurs without resorting 
to mere speculation.  He also indicated, however, that, "the 
possibilities are that she had steroid treatment for a while 
and also the history of system lupus erythematosus or even 
thrombocytopenia purpura which required transfusions."

With application of the benefit-of-the-doubt rule of 
38 U.S.C.A. § 5107(b), the Board finds that the veteran 
currently has avascular necrosis of the hips which have been 
aggravated by her service-connected disabilities, and thus 
secondary service connection for avascular necrosis of the 
hips is warranted.  See Allen v. Brown, 7 Vet. App. 439 
(1995).


ORDER

Service connection for mixed connective tissue disorder, to 
include systemic lupus erythematosus and scleroderma, as well 
as symptoms of anemia, chronic fatigue, low grade fevers, 
memory impairment and insomnia, is granted.

Service connection for Raynaud's phenomenon, secondary to 
mixed connective tissue disorder, is granted.

Service connection for migraine headaches, secondary to mixed 
connective tissue disorder, is granted.


Service connection for TTP is granted.

Service connection for avascular necrosis of both hips, 
secondary to service-connected disabilities, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


